Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16597367 in view of Huck.
The ‘367 application contains all of the limitations of the present invention except that they are presented in a differing order and thus present a slightly different scope. In this particular case the instant application requires in claim 1 that the wind turbine panel include two discrete alignment protrusions which are not required by the independent claim of the ‘367 application.
However, Huck teaches two discrete alignment protrusions (Fig. 3, 140) that protrude from an attachment side of the serrated panel (Fig. 3 and 4), the two discrete alignment notches being configured to abut a trailing edge (28) of the wind turbine blade and thereby align the serrated panel  relative to the trailing edge of the blade (Fig. 4).
Therein it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 1 of the ‘367 Application to include the alignment protrusions as taught by Huck thus arriving at the invention of the instant claim 1, as these alignment protrusions provide a reinforcement to the serration panel (¶ [0036]).
With this initial deficiency solved the remainder of the claims align verbatim and thus are rejected under a Goodman/anticipation-type double patenting rationale.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and by dependency claims 2-15: 
Applicant states “two discrete alignment protrusions and then later describes the protrusions as “alignment notches being configured to abut”. There is significant ambiguity to this statement as “protrusions” and “notches” are opposite structures and thus it is unclear to what physical form the alignment structures must take or if they can be either. If the notches are intended, perhaps, to be a recitation of a different structure, i.e. introducing new “notches”, then these notches lack antecedent basis.
Further, the scope of the claim is indeterminate as it is both limited to a “serrated panel for a wind turbine blade” but then includes positively recited wind turbine blade structure (see “the wind turbine blade” in lines 12 and 16) therein it is unclear whether the scope of the structure extends to the wind turbine (as the claim body would suggest) or whether it is limited to just the “serrated panel” as the preamble would suggest.  
Other deficiencies: “trailing edge” lacks antecedent basis; “a plurality of serrations” is recited twice, raising the issue of how many instances of a “plurality of serrations” are required by the claim;  
Claim 2 contains “a first discrete protrusion” and a “second discrete protrusion”. As presented in the specification these are components of the “two discrete protrusions” of parent claim 13. As such it is unclear if these protrusions are part of the set of “two discrete protrusion” or separately recited and necessary structure.
In claim 4, “transverse” is a relative term thererin “transverse cross-section” is indefinite unless it is known to what “transverse” references.
In claim 7, the term “substantially triangular” is indefinite. “triangular” has a strict definition of a shape with any size and a variety of shapes that must consist of 3 sides coming to 3 angles. Therein it is unclear what would amount to “substantially triangular”. For example would a parallelogram with one very short side be considered “substantially triangular”? It is noted that “substantially” is not indefinite per se. Many uses of substantially in the application appear definite, but in this case the preponderance of the evidence and the strict mathematical definition of “triangle” compel rejection.  
In claim 8 the term “optionally” renders the claim indefinite as it is unclear whether the structure is required.
In claim 12, “flat or flattened” is indefinite. This is a broad limitation and narrow limitation together, i.e. “flattened” is broader than “flat” and includes “flat”. Therein it is unclear which of these terms is controlling.
Claim 14 contains the word “those” without reference to what “those” refers to. Note that in US practice the Examiner cannot consider the parenthesis limiting.
Claim 15 depends from claim 1 and attempts to further narrow the structure by including the “wind turbine blade”. However, claim 1 already includes a “wind turbine blade” therein it is unclear what is positively recited and required by claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huck.
Huck teaches:
A serrated panel (110) for a wind turbine blade, wherein the panel is configured to be attached to the trailing edge of a blade (Figs. 3 and 4) to form a plurality of serrations (Fig. 3) at the trailing edge of the blade, wherein the serrated panel comprises:  a base part (114) for attaching the panel to the trailing edge of the blade (Fig. 4), the base part  having a first longitudinal end (Fig. 2 as annotated) for arrangement nearest a tip end of the wind turbine blade (Fig. 2), a second longitudinal end (Fig. 2 as annotated) for arrangement nearest a root end of the wind turbine blade (Fig. 2),  a first side (Fig. 2 as annotated) for arrangement nearest a leading edge of the blade (Fig. 2), a second side (Fig. 2 as annotated) for arrangement farthest from the leading edge of the blade, an attachment surface (top surface of 114 as shown in Fig. 4 abutting the exterior surface 22 of the wind turbine) for attaching to an exterior surface of the wind turbine blade, and an exterior surface (bottom surface of 114 as shown in Fig. 4 facing away from 22) facing away from the exterior surface of the wind turbine blade, when the serrated panel is attached to the wind turbine blade (Fig. 4), and a plurality of serrations (Fig. 3) 

    PNG
    media_image1.png
    791
    620
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    330
    541
    media_image2.png
    Greyscale



Regarding claim 2: Huck further teaches wherein a first descrete protrusion is arranged near the first longitudinal end of the base part and a second discrete protrusion is arranged near the second longitudinal end of the base part.  While the drawing does not enable us to determine which instance of 140 is nearest to either longitudinal end, this limitation must be fulfilled inherently since they are not at the same longitudinal position as shown by Fig. 4. Therein one instance of 140 is necessarily nearer to the first longitudinal end and one instance of 140 is necessarily nearer to the second longitudinal end which is sufficient to meet the broad recitation of “near”.
Regarding claim 15:  Huck further teaches: a wind turbine blade having a profiled contour including a pressure side (22), suction side(24), leading edge (26), trailing edge (28), and a chord having a chord length (chord length is by definition the length between the LE and TE and thus inherently exists in an airfoil) the wind turbine blade extending in a spanwise definition (from root to tip) between a root 
Allowable Subject Matter
Claims 3-14 are rejected over double patenting and 35 USC §112, but are not rejected over prior art. The prior art fails to teach the corrugated surface as specifically claimed in claim 3 and dependents and the slit as specifically claimed in claim 12 and dependents. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745